Citation Nr: 1815449	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for status-post operative right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March to June 1989 and January 1990 to June 1991, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA    will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

During his March 2017 hearing, the testified that his shoulder disability has worsened.  The Veteran last underwent VA examination, in August 2013. Almost five years have passed since the most recent shoulder examination. Accordingly, a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records dating since  July 2017.  If no records exist, the Veteran and his representative should be so notified of such.

2. Schedule the Veteran for a VA shoulder examination to assess the current severity of his right shoulder disability.  The claims file should be reviewed by the examiner.     Any tests deemed necessary should be conducted, and     all clinical findings should be reported in detail.  All symptomology associated with the Veteran's right shoulder should be reported.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case   should then be returned to the Board for further      appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals   for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

